Citation Nr: 1133042	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  04-09 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a liver disability, to include as secondary to service-connected diabetes mellitus with hypertension and erectile dysfunction.

2.  Entitlement to an increased rating for postoperative left knee injury with arthroscopy and partial meniscectomy, rated 10 percent disabling prior to August 13, 2002, 100 percent disabling from August 13, 2002 to September 30, 2002, and 10 percent disabling since October 1, 2002.

3.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) for the periods from July 30, 2002 to August 12, 2002 and since October 1, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to February 1982 and from April 1982 to September 1999.  

These matters initially came before the Board of Veterans' Appeals (Board) from a November 2002 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO denied entitlement to service connection for a liver disability and denied entitlement to an increased rating in excess of 10 percent for postoperative left knee injury with arthroscopy and partial meniscectomy.

In August 2003, the RO granted a temporary increased 100 percent rating for the Veteran's service-connected left knee disability due to surgical or other treatment necessitating convalescence, effective from August 13, 2002 to September 30, 2002.  A 10 percent rating was assigned from October 1, 2002.  The RO also denied entitlement to special monthly compensation based on the need for regular aid and attendance of another person or on account of being housebound at that time.  The Veteran did not appeal this decision.

As the Veteran was granted the full benefit he sought during the period from August 13, 2002 to September 30, 2002, his claim for an increased rating for postoperative left knee injury during that period is not on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to an increased rating for postoperative left knee injury and entitlement to a TDIU for the periods from July 30, 2002 to August 12, 2002 and since October 1, 2002 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a current liver disability.


CONCLUSION OF LAW

The criteria for service connection for a liver disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In letters dated in July 2008 and April 2010, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection for a liver disability on both a direct and secondary basis.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, the July 2008 letter complied with this requirement.  

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the July 2008 and April 2010 letters.  

There was a timing deficiency in that the July 2008 and April 2010 letters were sent after the initial adjudication of the claim.  This timing deficiency was cured by readjudication of the claim in a May 2011 supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records and private medical records.  In addition, he was afforded a VA examination for a liver disability.  

In July 2007 and February 2010, the Board remanded these matters and instructed the agency of original jurisdiction (AOJ) to, among other things, send the Veteran VCAA notice letters that provided him with notice as to the information and evidence that is required to substantiate the claim for service connection for a liver disability.  A VCAA notice letter was sent to the Veteran's address of record in August 2007, but was returned as undeliverable.  Additional VCAA notice letters were sent to two additional addresses in July 2008 and April 2010 and were not returned as undeliverable.  Thus, the AOJ substantially complied with the Board's July 2007 and February 2010 remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998). 

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has held that service connection can be granted under 38 C.F.R. § 3.310 for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b).  Because there is no credible evidence of a current liver disability, it is not necessary to determine which version of the regulation is applicable.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the absence of proof of present disability there can be no successful claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).

To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

There is no competent and credible evidence that the Veteran has a current liver disability.  A November 2003 VA examination report reveals that the Veteran reported that a liver "condition" had existed since 1999, but he was unable to elaborate as to any specific liver problems.  He contended that the physician who had diagnosed him as having diabetes mellitus prescribed "a tablet" to prevent liver disease.  Although he reported that he was easily fatigued and that he had hepatitis, he also reported that he had never had any liver disease.  Furthermore, he did not have any abdominal pain, did not drink alcohol regularly, and did not take any medication for his liver other than the unspecified medication to "protect his liver from diabetes."

Overall, the physician who conducted the November 2003 VA examination opined that the Veteran may have been placed on certain medication to prevent renal disease, but that the use of medication to prevent liver disease was "foreign" to the examiner and there was no other apparent connection between the Veteran's diabetes and his liver.  The Veteran was not diagnosed as having any current liver disability because there was "no pathology to render a diagnosis."

In his July 2002 claim, January 2003 notice of disagreement, and during the November 2003 VA examination, the Veteran reported that he took an unspecified "medication" to prevent future liver problems and also reported that he had hepatitis.  He is competent to report medication use, symptoms of a liver disability, and a physician's diagnosis.  He has not; however, reported that any medical professional diagnosed hepatitis.  As a lay person the Veteran would not be competent to diagnose that disease; particularly in light of his inability to report any symptoms.  The Veteran's apparent confusion as to whether hepatitis is a liver disease, evidences his lack of competence to provide a diagnosis.  Moreover, the Veteran has not reported any particular symptomatology and has reported medication use not for a current disease, but to prevent a disease from occurring.

Medical records do not reflect any evidence of treatment of or medication use for hepatitis or any other liver problems and the examiner who conducted the November 2003 VA examination specifically concluded that the Veteran did not have any current liver disability.

In light of the lack of any objective evidence of a liver disease or disability, the findings of the examiner who conducted the November 2003 VA examination, and the Veteran's inconsistent statements concerning the existence of liver problems, the Board concludes that his reports as to the existence of hepatitis or any other liver disability and the use of liver-related medications are not competent and credible.

The weight of the evidence is, thus, against finding of a current liver disability and the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Therefore, for the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for a liver disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a liver disability is denied.


REMAND

VA has had considerable difficulty keeping track of the Veteran's current address.  In its July 2007 remand, the Board instructed the AOJ to send the Veteran a VCAA notice letter pertaining to his service connection claim and to schedule him for a VA examination to evaluate the current severity of his service-connected left knee disability.  A VCAA notice letter was sent to the Veteran's address of record in August 2007, but was returned as undeliverable.  The AOJ attempted to verify the Veteran's address and an internet search revealed a new address, to which a second VCAA notice letter was sent in July 2008.  This letter was not returned as undeliverable.

A letter dated in June 2009 was sent to the Veteran notifying him that he would be scheduled for a VA examination; however there is no letter in the claims files to indicate that he was notified of the date and time of the examination and, if such a notice letter was sent, the address to which it was mailed.  E-mails from two VA employees dated in July 2009 reveal that he failed to report for the scheduled examination.

The Veteran was scheduled for a second VA examination in August 2009 and a letter notifying him of the date and time was mailed to "General Delivery, Jacksonville, North Carolina" (General Delivery address).  This letter was not returned as undeliverable, but the Veteran again failed to report for the scheduled examination.  A supplemental statement of the case as to the issues on appeal was mailed to the Veteran's address of record in September 2009 and was returned as undeliverable.

In its February 2010 remand, the Board noted a February 2006 authorization and consent to release information form (VA Form 21-4142) on which the Veteran provided a new mailing address ([redacted] address) to which mail had never been sent.  Thus, the AOJ was instructed to send a VCAA notice letter to the [redacted] address and to schedule the Veteran for a new VA examination to determine the severity of his service-connected left knee disability.  The AOJ was also instructed that if the Veteran failed to appear for the examination, documentation was to be obtained showing that notice of the scheduled examination was sent to the Veteran's last known address and that an indication was to be made whether any such notice was returned as undeliverable.

A VCAA notice letter was sent to the [redacted] address in April 2010 and was not returned as undeliverable.  The Veteran was scheduled for a VA examination in December 2010, however there is no letter notifying him of the date and time of the examination in the claims file.  The General Delivery address is listed at the top of a VA "Compensation and Pension Exam Inquiry" sheet, but there is a notation in the claims file that this address was a possible "bad address." Nevertheless, it is otherwise unclear as to what address any examination notification letter was sent and whether any such letter was returned as undeliverable.  The Veteran failed to report for the scheduled examination.  

The AOJ again attempted to verify the Veteran's address and an internet search revealed a new address ([redacted]  address), to which another VCAA notice letter was sent in March 2011.  This letter was not returned as undeliverable.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where a remand order of the Board is not complied with, the Board itself errs in failing to insure compliance.  Id. at 270-71.  Since there is evidence that the notice of examination may not have been sent to the last known address, and it is unclear as to what address any notification letter of the December 2010 VA examination was sent, the Board must again remand this claim for compliance with the instructions in its February 2010 remand and to ensure due process.  Cf. Kyhne v. Shinseki, 24 Vet App 228 (2011) (noting the presumption of regularity applies to notices of VA examinations, unless there is evidence to rebut the presumption).

The Court has held that a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

A TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from securing or following all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16(a) (2010).  

An evaluation must be made as to whether there are circumstances in the Veteran's case, apart from any non service-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.

As the Veteran was in receipt of a temporary 100 percent rating for the service-connected left knee disability during the period from August 13, 2002 to September 30, 2002, the question of entitlement to a TDIU during this period is not at issue.

As for the periods from July 30, 2002 to August 12, 2002 and since October 1, 2002, private treatment records dated in January and February 2006 reflect that the Veteran discontinued one of his jobs due to his service-connected diabetes and left knee disability.  Given the evidence of a current disability, the Veteran's claim for the highest rating possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The evidence does not contain an explicit opinion as to whether the Veteran's service-connected disabilities prevent him from securing or following gainful employment for which his education and occupational experience would otherwise qualify him.

The Veteran's current percentage ratings do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Also, the claim for a TDIU is inextricably intertwined with the claim for an increased rating for postoperative left knee injury with arthroscopy and partial meniscectomy.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (a TDIU claim premised on a specific disability, is inextricably intertwined with a claim for an increased rating for the same disability).

Furthermore, the Veteran has not been provided specific notice of the information and evidence that is necessary to substantiate a claim for a TDIU in accordance with the VCAA.  Cf. 38 U.S.C.A. § 5103(a).  Therefore, such notice should be provided upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter that provides notice as to the information and evidence that is required to substantiate a claim for TDIU.  The letters should be sent to the General Delivery, [redacted], and [redacted] addresses noted in the claims file and any other current address.  

2.  Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected left knee disability.  All indicated tests and studies should be conducted.

Notice of the date and time of the examination should be sent to the General Delivery, [redacted], and [redacted] addresses noted in the claims file.  Copies of the notice letters must be included in the claims file.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The ranges of left knee flexion and extension should be reported in degrees.  The examiner should note the point (in degrees), if any, at which pain occurs.  The examiner should also provide an opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare- ups, or pain. 

The examiner should report the point (in degrees), if any, at which weakened movement, excess fatigability, incoordination, pain, or flare ups causes functional impairment.

The examiner should also report whether there is subluxation or instability of the left knee, and if present, provide an opinion as to its severity.

After completion of the examination and review of the Veteran's medical history, the examiner should opine as to whether the Veteran has ankylosis of his left knee. 

The examiner must provide a clear yes or no answer to this question.  

If ankylosis is present, the examiner should report whether it is favorable or unfavorable and at what points in the ranges of left knee motion it is present.

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  Schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from securing or following employment for which his education and occupational experience would otherwise qualify him.  All indicated test and studies should be conducted.

Notice of the date and time of the examination should be sent to the General Delivery, [redacted], and [redacted] addresses noted in the claims file; and any other current address.  Copies of the notice letters must be included in the claims file.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities (diabetes mellitus with hypertension and erectile dysfunction; and postoperative left knee injury with arthroscopy and partial meniscectomy) would, in combination, preclude him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him for any period from July 30, 2002 to August 12, 2002 and since October 1, 2002.

The examiner must provide reasons for each opinion.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  If, after completion of instructions 1 through 3 above, there is evidence that the Veteran's service-connected disabilities preclude gainful employment and he does not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) for the periods from July 30, 2002 to August 12, 2002 and since October 1, 2002.

5.  If the Veteran fails to report for the scheduled examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the addresses noted in instructions 1 through 3 above.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

7.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  The SSOC should be sent to the General Delivery, [redacted], and [redacted] addresses; noted in the claims file; and any other current address.  Thereafter, the case should be returned to the Board, if in order.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


